t c summary opinion united_states tax_court gregory john bahas and linda a bahas petitioners v commissioner of internal revenue respondent docket no 29381-09s filed date gregory john bahas and linda a bahas pro sese emly b berndt for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 penalty of dollar_figure for and a deficiency of dollar_figure for after concessions the sole issue for decision is whether petitioners are entitled to claimed losses of dollar_figure for and dollar_figure for from rental real_estate property resolution of this issue depends upon whether sec_469 applies to the rental_real_estate_activities of linda bahas mrs bahas all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in ohio when they filed the petition during and mrs bahas was a licensed real_estate agent and mr bahas designed computer networks as a technical applications manager mrs bahas worked full time for snyder snyder real_estate inc snyder snyder an ohio corporation which for tax purposes elected to be treated as an s_corporation barbara snyder ms snyder owned all the stock of snyder snyder 1petitioners did not challenge other determinations respondent made hence in accordance with rule b petitioners are deemed to have conceded these determinations respondent conceded the sec_6662 penalty of dollar_figure for on date mrs bahas and ms snyder entered into an employment agreement at the time mrs bahas did not have a real_estate license pursuant to that agreement mrs bahas was hired to be the office manager of snyder snyder and ms snyder’s assistant she received an hourly wage dollar_figure per hour for her duties as snyder snyder’s office manager as the assistant to ms snyder mrs bahas received the same dollar_figure hourly wage during normal business hours but no hourly wage outside of normal business hours rather she was entitled to receive of the gross_sales of barbara snyder on a bi-weekly basis starting date by which date it was assumed mrs bahas would be a licensed real_estate agent mrs bahas would receive as a licensed real_estate agent assistant to ms snyder percent of the net profits of snyder snyder to be paid once a year upon completion of the company’s tax_return according to pay stubs she received from snyder snyder mrs bahas worked there during for big_number hours and during for big_number hours during and petitioners jointly owned and managed three rental properties in akron ohio their ownership of these properties was not related to mrs bahas’s employment at snyder snyder petitioners spent less than hours managing these properties during each of and petitioners timely filed form sec_1040 u s individual_income_tax_return for and they attached a schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc to each of the returns and reported a loss of dollar_figure for and a loss of dollar_figure for in connection with their rental properties respondent determined that the losses petitioners claimed from their rental properties were passive_activity_losses petitioners had no passive_activity income against which these rental losses could be offset petitioners did not meet the requirements of sec_469 and dollar_figure of the rental loss claimed for and none for was allowable discussion burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 sec_7491 provides that under certain circumstances the burden_of_proof with respect to factual matters shifts to the commissioner petitioners neither alleged nor proved that this section is herein applicable hence petitioners bear the burden_of_proof petitioners’ rental losses generally the deduction of passive_activity_losses is suspended sec_469 a passive_activity is defined as any activity-- a which involves the conduct of any trade_or_business and b in which the taxpayer does not materially participate sec_469 a passive_activity_loss is defined as the amount if any by which-- a the aggregate losses from all passive activities for the taxable_year exceed b the aggregate income from all passive activities for such year sec_469 a rental real_estate activity is generally treated as a passive_activity without regard to whether the taxpayer materially participates in the activity sec_469 there are exceptions to the general_rule suspending the deduction of passive_activity_losses with respect to taxpayers engaged in a rental real_estate activity one such exception is found in sec_469 where the taxpayer is an individual and actively participates in rental_real_estate_activities in such a case the individual may deduct up to dollar_figure subject_to a phaseout if the individual’s adjusted_gross_income exceeds dollar_figure of his her losses see sec_469 another exception is where the taxpayer materially participates in a real_property_trade_or_business a taxpayer qualifies for this exception if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return as in the matter at hand the materially participates exception set forth in sec_469 applies if either spouse separately satisfies both requirements set forth in sec_469 and a taxpayer is treated as materially participating in a real_property activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 in establishing whether a taxpayer’s real_property activities result in passive_activity_losses each interest of 2as noted supra p respondent allowed petitioners a dollar_figure rental loss deduction for pursuant to sec_469 petitioners’ gross_income exceeded the gross_income limitation provided in sec_469 for the taxpayer in multiple rental properties is treated as a separate rental real_estate activity unless the qualifying taxpayer makes an election to treat all interests in the rental properties as a single rental real_estate activity sec_469 the taxpayer must clearly notify the commissioner of his her intent to make an election to treat multiple real_estate activities as a single activity see 897_f2d_856 6th cir affg 91_tc_61 743_f2d_781 11th cir the statement of election must be filed with the taxpayer’s original return declaring that the election is under sec_469 sec_1_469-9 income_tax regs merely listing the rental properties and aggregating their losses on schedule e is not sufficient to constitute an election to aggregate petitioners’ rental properties see trask v commissioner tcmemo_2010_78 citing kosonen v commissioner tcmemo_2000_107 aggregation of real_estate rental losses was not clear notice of election pursuant to sec_469 petitioners did not file a statement of election with either their or their tax_return mrs bahas maintains that she was engaged in a real_property business in and because she worked more than hours per annum as a licensed real_estate agent assistant for ms snyder she asserts that in that capacity she actively showed and sold houses to home buyers as an agent for ms snyder and or snyder snyder and therefore should be able to use my hours from snyder and snyder to make my hours mrs bahas misconstrues sec_469 because petitioners did not elect to aggregate their real_estate rental activities pursuant to sec_469 petitioners must treat each of these interests in the rental real_estate as if it were a separate activity see sec_469 thus mrs bahas is required to establish that she worked for more than hours each year with respect to each of the three rental properties but petitioners presented no documents or other evidence with respect to the number of hours mrs bahas worked managing the three rental properties in question indeed the parties stipulated that petitioners spent less than hours managing the rental properties in question moreover the hours mrs bahas worked at snyder snyder do not qualify as hours worked in a real_property_trade_or_business for purposes of sec_469 in this regard sec_469 provides 3we note that mrs bahas did not establish that more than one-half of the personal services she performed in and were with respect to any of the three rental properties thus she also failed to establish that she met the requirement set forth in sec_469 personal services as an employee --for purposes of subparagraph b personal services performed as an employee shall not be treated as performed in real_property trades_or_businesses the preceding sentence shall not apply if such employee is a 5-percent_owner as defined in sec_416 in the employer relying on internal_revenue_service irs publication passive_activity and at-risk_rules published in mrs bahas argues that because she was entitled to receive percent of snyder snyder’s net profits as compensation_for her efforts as a licensed real_estate assistant she owned more than a 5-percent profits interest in snyder snyder mrs bahas claims her position is supported by a passage on page of irs publication which states do not count personal services you performed as an employee in real_property trades_or_businesses unless you were a owner of your employer you were a owner if you owned or are considered to have owned more than of your employer’s outstanding_stock outstanding voting_stock or capital or profits interest mrs bahas’s position is flawed snyder snyder is an ohio corporation owned entirely by ms snyder a 5-percent_owner for purposes of sec_469 is defined in sec_416 which provides i if the employer is a corporation any person who owns or is considered as owning within the meaning of sec_318 more than percent of the outstanding_stock of the corporation or stock possessing more than percent of the total combined voting power of all stock of the corporation or ii if the employer is not a corporation any person who owns more than percent of the capital or profits interest in the employer mrs bahas’s employment agreement does not provide for the transfer of any stock to her moreover mrs bahas candidly admitted at trial that her right to percent of the net profits of snyder snyder would terminate should her employment with snyder snyder cease thus mrs bahas’s employment agreement with snyder snyder only defined how mrs bahas would be compensated for services rendered ie her compensation would be based in part on the profits of the company therefore we conclude that mrs bahas did not meet the 5-percent ownership requirement of sec_469 to summarize mrs bahas did not qualify for the exception to the passive_activity_loss rules for taxpayers in a real_property business as provided in sec_469 hence petitioners are not entitled to the disallowed passive_activity deductions during the years at issue to reflect the foregoing and the parties’ concessions decision will be entered for respondent with respect to the deficiencies in income taxes for and and for petitioners with respect to the sec_6662 penalty for
